                                           Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       HARRISON SNOW KINSLEY,                           Case No. 19-cv-04334-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION FOR
                                                 v.                                         SUMMARY JUDGMENT
                                   9

                                  10       UDEMY, INC.,                                     Re: Dkt. No. 56
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Harrison Kinsley, a computer programing educator, filed this action alleging that Udemy,

                                  14   Inc. (“Udemy”) reproduced and distributed his copyrighted works in violation of the federal

                                  15   Copyright Act and state law.1 Before the Court is Udemy’s summary judgment motion. (Dkt. No.

                                  16   56.)2 Udemy contends that no triable issues of material fact exist and that it is protected from Mr.

                                  17   Kinsley’s claims under the Copyright Act’s safe harbor. After carefully considering the parties’

                                  18   briefing, the Court concludes that oral argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b),

                                  19   vacates the April 1, 2021 hearing, and GRANTS Udemy’s motion. No reasonable trier of fact

                                  20   could find for Mr. Kinsley on any claim.

                                  21                                      FACTUAL BACKGROUND

                                  22          Udemy is a technology company that provides third-party individuals, or “instructors,” the

                                  23   ability to upload educational content for Udemy users. (Dkt. No. 57-1 at 4.) To limit copyright

                                  24   infringement on its site, Udemy requires that instructors agree that their content does not

                                  25   misappropriate or infringe upon another party’s intellectual property or impersonate another

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 7 & 17.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers placed at the top of the documents.
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 2 of 13




                                   1   person, and verify that they have the right to publish or use the content published on Udemy’s

                                   2   platform. (Dkt. No. 57-2 at 2.) Before permitting an instructor to post content, Udemy conducts a

                                   3   quality review process, but does not investigate legal issues or possible infringements during this

                                   4   process. (Dkt. No. 56-2 at 2 ¶¶ 7-9.) However, if a user identifies content posted on Udemy’s

                                   5   platform as infringing on a third party’s copyright, Udemy has processes and procedures whereby

                                   6   that user may report the infringement. (Dkt. No. 57-16.)

                                   7          To help identify possible infringements, Udemy allows users to see “free previews” of

                                   8   each course. (Dkt. No. 56-2 at 3 ¶ 15.) If after investigating a reported infringement Udemy

                                   9   determines the content has infringed on another copyright, Udemy removes the course and makes

                                  10   it unavailable to users, including those who previously purchased the course. (Dkt. Nos. 57-1 at

                                  11   11, 56-2 at 3 ¶ 14.) Udemy also has a repeat infringer policy—if an instructor infringes on

                                  12   copyrighted material or is a risk of multiple infringements, it may ban the instructor’s account—
Northern District of California
 United States District Court




                                  13   but Udemy cannot automatically scan its platform for potential infringements. (Dkt. Nos. 57-5,

                                  14   56-2 at 2 ¶ 11.) In light of this limitation, Udemy uses a vendor that runs searches to identify

                                  15   potentially infringing material elsewhere on the internet. (Id. at 4 ¶ 26.)

                                  16          Mr. Kinsley alleges that two of his courses, Mastery Python 3 Basics Tutorial Series +

                                  17   SQLite with Python (“Mastery Python 3”) and OpenCV with Python for Image and Video

                                  18   Analysis – Hands On! (“OpenCV”), were uploaded to Udemy’s platform and infringed upon his

                                  19   copyrights. Mastery Python 3 was uploaded to Udemy on January 5, 2018. (Dkt. No. 57-8.) On

                                  20   January 13, 2018, Mr. Kinsley notified Udemy that the uploaded Master Python 3 course was

                                  21   infringing on his copyrights. (Dkt. No. 57-9 at 7.) Udemy removed the course material on

                                  22   January 16, 2018 and banned the instructor’s account. (Dkt. Nos. 57-9 at 7, 56-2 at 4 ¶ 30.)

                                  23   OpenCV course material was uploaded to Udemy on May 10, 2018. (Dkt. No. 57-10.) Mr.

                                  24   Kinsley submitted a copyright complaint regarding the OpenCV material on June 20, 2018;

                                  25   Udemy removed the material the same day, and subsequently banned the posting instructor. (Dkt.

                                  26   Nos. 57-9 at 7, 56-2 at 4 ¶ 31.)

                                  27                                                  DISCUSSION

                                  28          Udemy moves for summary judgment on Mr. Kinsley’s copyright claims because Udemy
                                                                                          2
                                            Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 3 of 13




                                   1   falls within 17 U.S.C. § 512’s safe harbor. Udemy additionally argues that summary judgment is

                                   2   appropriate on Mr. Kinsley’s non-copyright claims because they are preempted under the

                                   3   Copyright Act and, even if they are not preempted, that undisputed evidence shows Udemy is

                                   4   nonetheless entitled to summary judgment. Furthermore, Udemy’s argument goes, Mr. Kinsley

                                   5   cannot survive summary judgment because he has no right to any damages.

                                   6   I.      Copyright Claims

                                   7           “Title II of the [Digital Millennium Copyright Act], set forth in 17 U.S.C. § 512, ‘protects

                                   8   qualifying Internet service providers from liability for all monetary relief for direct, vicarious and

                                   9   contributory infringement.’” Hendrickson v. eBay, Inc., 165 F. Supp. 2d 1082, 1088 (C.D. Cal.

                                  10   2001) (quoting S. Rep. 105–190, at 20 (105th Congress, 2d Session 1998)); see also Ellison v.

                                  11   Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004) (“Congress opted to leave current law in its

                                  12   evolving state and, instead, to create [with 17 U.S.C. § 512] series of safe harbors, for certain
Northern District of California
 United States District Court




                                  13   common activities of service providers.”) (internal quotation marks and citations omitted). The

                                  14   safe harbor set forth in § 512(c) applies where a plaintiff seeks to hold an internet service provider

                                  15   liable for either: (1) infringing “material” stored and displayed on the service provider’s website or

                                  16   (2) infringing “activity using the material on the [service provider’s computer] system.” See 17

                                  17   U.S.C. § 512(c)(1)(A)(i). Udemy contends that it satisfies the safe harbor’s requirements and falls

                                  18   within its ambit, and therefore summary judgment is appropriate on Mr. Kinsley’s copyright

                                  19   claims. The Court agrees.

                                  20           A. Safe Harbor Threshold Requirements

                                  21           As a threshold matter, § 512(c) applies only to “service provider[s.]” 17 U.S.C. §

                                  22   512(c)(1). A “service provider” is a “provider of online services or network access, or the

                                  23   operator of facilities” for these services. 17 U.S.C. § 512(k)(1)(B). Every reasonable trier of fact

                                  24   would find that Udemy is a service provider as defined under § 512(k)(1). It provides online

                                  25   services to its users in the form of its courses and, moreover, Mr. Kinsley does not dispute that

                                  26   Udemy is a service provider. See UMG Recordings, Inc. v. Shelter Cap. Partners LLC, 718 F.3d

                                  27   1006, 1015 n.4 (9th Cir. 2013) (determining that entity was a “service provider” in analysis of its

                                  28   safe harbor eligibility because appellant “[did] not contend otherwise”). Udemy also has a
                                                                                          3
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 4 of 13




                                   1   “designated agent” to receive notifications of claimed infringement as required under 17 U.S.C. §

                                   2   512(c)(2). (Dkt. No. 57-4 at 6-7.)

                                   3             “To be eligible for any [safe harbor] limitations of liability, a service provider must meet [§

                                   4   512(i)’s] conditions[.]” Ellison, 357 F.3d at 1080 (citation omitted). Section 512(i)(1)(A) requires

                                   5   that a service provider “adopt[] and reasonably implement[] and inform[] subscribers and account

                                   6   holders of [its] policy that provides for” the termination of “subscribers and account holders . . .

                                   7   who are repeat infringers[.]” See also Ellison, 357 F.3d at 1080. Udemy satisfies this

                                   8   requirement. Its “Instructor Copyright Ban Policy” bans instructor accounts where an instructor

                                   9   “represents a high risk of additional infringements,” and presumes a “high risk of additional

                                  10   infringement . . . when there has either been a material violation [of the policy], cases of

                                  11   impersonation, and repeated non-material violations.” (Dkt. No. 57-5 at 2.) The policy lays out

                                  12   Udemy’s consequences for copyright infringement and its investigative processes regarding
Northern District of California
 United States District Court




                                  13   possible infringements and has been in place since 2015. (Dkt. Nos. 57-5 at 2, 56-2 at 3 ¶ 24.)

                                  14   Udemy’s “Intellectual Property Policy” also informs its users that any instructor deemed to be a

                                  15   “repeat infringer” shall have their courses removed. (Dkt. No. 56-4 at 2.) These documents

                                  16   clearly “inform subscribers of [Udemy’s] policy of terminating repeat infringers in appropriate

                                  17   circumstances.” Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 615–16 (9th Cir. 2018)

                                  18   (internal quotation marks omitted). Furthermore, Udemy terminated the accounts of the

                                  19   instructors who posted the content infringing on Mr. Kinsley’s copyrights. (Dkt. No. 56-2 at 4 ¶¶

                                  20   30-31.)

                                  21             Second, § 512(i)(1)(B) requires that a service provider “accommodate[] and [] not interfere

                                  22   with standard technical measures.” “Standard technical measures” are defined as “technical

                                  23   measures that are used by copyright owners to identify or protect copyrighted works[.]” 17 U.S.C.

                                  24   § 512(i)(2). There is nothing in the record to indicate that Udemy interfered with any measures

                                  25   that its customers or instructors could use to identify or protect copyrighted works; in fact, their

                                  26   policies accommodated protective measures to stop infringing activity, and permitted users to see

                                  27   “free previews” of courses and report potentially infringing courses and works. (Dkt. No. 56-2 at

                                  28   3 ¶¶ 15-18, 20-22.) In opposition, Mr. Kinsley argues that Udemy does not meet § 512(i)’s
                                                                                           4
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 5 of 13




                                   1   requirements because it waited until after he filed this lawsuit to ban the infringing instructors.

                                   2   (Dkt. No. 66 at 3.) This alleged delay, however, does not change that Udemy had policies in

                                   3   place—and informed its instructors of these policies—that complied with § 512(i)(1)(A) before

                                   4   Mr. Kinsley notified Udemy of the infringing courses or filed this action. Accordingly, Udemy

                                   5   satisfies § 512(i)’s conditions to be eligible for “safe harbor limitations of liability.” Ellison, 357

                                   6   F.3d at 1080.

                                   7          B. Safe Harbor & 17 U.S.C. § 512(c)

                                   8          After satisfying § 512(i)’s requirements, a service provider must satisfy the requirements

                                   9   of § 512(c) to enjoy its safe harbor’s protections.

                                  10          Under § 512(c)(1), a service provider must have no “actual knowledge that the material” or

                                  11   activity using the material on its system is infringing, or “in the absence of actual knowledge” it

                                  12   must be “unaware of facts or circumstances from which infringing activity is apparent[.]” If the
Northern District of California
 United States District Court




                                  13   service provider does not acquire actual or apparent knowledge, “upon obtaining such knowledge

                                  14   or awareness” the service provider must act “expeditiously to remove” or disable access to the

                                  15   material. 17 U.S.C. § 512(c)(1)(A)(iii). Second, “in a case in which the service provider has the

                                  16   right and ability to control” infringing activity it must “not receive a financial benefit directly

                                  17   attributable to the infringing activity[.]” Id. at § 512(c)(1)(B). Finally, pursuant to § 512(c)(1)(C),

                                  18   “upon notification of claimed infringement[,]” a service provider must “respond[] expeditiously to

                                  19   remove[] or disable access to” the allegedly infringing material.

                                  20          1. 17 U.S.C. § 512(c)(1)(A)

                                  21          Regarding the requirements set forth in § 512(c)(1)(A), “actual knowledge” means

                                  22   “knowledge that is actual, not merely a possible inference from ambiguous circumstances.”

                                  23   Ventura Content, 885 F.3d at 609. Udemy received Mr. Kinsley’s copyright complaints

                                  24   concerning the Mastery Python 3 class on January 13, 2018, and the OpenCV class on June 20,

                                  25   2018. (Dkt. No. 57-9 at 7.) There is nothing in the record to indicate—and Mr. Kinsley proffers

                                  26   no evidence to suggest—that Udemy had actual knowledge regarding the alleged infringements

                                  27   prior to these dates. See Ventura Content, 885 F.3d at 609; see also UMG Recordings, 718 F.3d at

                                  28   1021 (“[I]f merely hosting material that falls within a category of content capable of copyright
                                                                                             5
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 6 of 13




                                   1   protection, with the general knowledge that one’s services could be used to share unauthorized

                                   2   copies of copyrighted material, was sufficient to impute knowledge to service providers, the §

                                   3   512(c) safe harbor would be rendered a dead letter[.]”).

                                   4          Regarding a service provider’s “red flag” knowledge, § 512(c)(1)(A)(ii) “turns on whether

                                   5   the provider was subjectively aware of facts that would have made the specific infringement

                                   6   objectively obvious to a reasonable person.” Columbia Pictures Indus., Inc. v. Fung, 710 F.3d

                                   7   1020, 1043 (9th Cir. 2013) (internal quotation marks and citation omitted); see also Ventura

                                   8   Content, 885 F.3d at 610 (“And for red flag knowledge, infringement must be apparent, not

                                   9   merely suspicious.”). Nothing in the record supports a finding that Udemy was aware of facts that

                                  10   would have made the infringements at issue “objectively obvious to a reasonable person.” Fung,

                                  11   710 F.3d at 1043.

                                  12          Mr. Kinsley’s declaration—the only evidence he offers in opposition to Udemy’s motion
Northern District of California
 United States District Court




                                  13   for summary judgment—does not create a genuine dispute of material fact on these elements.

                                  14   First, he asserts that Udemy “had red flag knowledge of [his] specific courses but failed to act

                                  15   upon” this knowledge. (Dkt. No. 66-1 at 2 ¶ 8.) “When the nonmoving party relies only on its

                                  16   own affidavits to oppose summary judgment, it cannot rely on conclusory allegations unsupported

                                  17   by factual data to create an issue of material fact.” Hansen v. United States, 7 F.3d 137, 138 (9th

                                  18   Cir. 1993) (per curiam) (citations omitted); see also United States v. 1 Parcel of Real Prop., Lot 4,

                                  19   Block 5 of Eaton Acres, 904 F.2d 487, 492 n.4 (9th Cir. 1990) (“Conclusory allegations

                                  20   unsupported by factual data will not create a triable issue of fact.”); Lujan v. Nat’l Wildlife Fed’n,

                                  21   497 U.S. 871, 888 (1990) (determining that “conclusory allegations of an affidavit” are

                                  22   insufficient under Rule 56 to create a “genuine issue” for trial) (citing Anderson v. Liberty Lobby,

                                  23   Inc., 477 U.S. 242, 249 (1986)); King v. Ford Motor Co., 872 F.3d 833, 840 (7th Cir. 2017)

                                  24   (“Summary judgment is not a time to be coy: conclusory statements not grounded in specific facts

                                  25   are not enough to stave off summary judgment.”) (internal quotation marks and citation omitted).

                                  26   Accordingly, Mr. Kinsley’s statement regarding Udemy’s “red flag” knowledge is insufficient to

                                  27   create a triable issue of material fact in opposition to Udemy’s motion and evidence supporting the

                                  28   motion.
                                                                                          6
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 7 of 13




                                   1          Second, Mr. Kinsley declares that the infringing content was still available in Udemy’s

                                   2   marketplace “as of March 2020.” (Dkt. No. 66-1 at ¶¶ 5, 9.) He thus implies that Udemy, having

                                   3   obtained actual knowledge of the infringement, failed to act “expeditiously to remove” or disable

                                   4   access to the material. 17 U.S.C. § 512(c)(1)(A)(iii). The admissible summary judgment record

                                   5   does not support that finding. Federal Rule of Civil Procedure 56(c)(4) states the “affidavit or

                                   6   declaration used to support or oppose a motion must be made on personal knowledge, set out facts

                                   7   that would be admissible in evidence, and show that the affiant or declarant is competent to testify

                                   8   on the matters stated.” Fed. R. Civ. P. 56(c)(4). While “Rule 56(e)’s requirements of personal

                                   9   knowledge and competence to testify” may be inferred from a declaration itself, Barthelemy v. Air

                                  10   Lines Pilots Ass’n, 897 F.2d 999, 1018 (9th Cir. 1990), there is nothing in his declaration that

                                  11   satisfies those requirements. How does Mr. Kinsley have personal knowledge that his courses

                                  12   were for sale on Udemy’s website until March 2020? Did he observe them himself, obtain
Northern District of California
 United States District Court




                                  13   discovery from Udemy (although none is submitted in opposition to summary judgment), or learn

                                  14   of it from his counsel or someone else? Without some factual showing of his personal knowledge

                                  15   of the website’s content during that period his declaration statement is inadmissible. See Block v.

                                  16   City of Los Angeles, 253 F.3d 410, 419 (9th Cir. 2001). Accordingly, nothing admissible in the

                                  17   record disputes Udemy’s evidence that it removed the infringing content and that the courses’

                                  18   material was made unavailable to those users who had already purchased the material. (Dkt. Nos.

                                  19   57-9 at 6-7.)

                                  20          Third, Mr. Kinsley asserts that Udemy’s document production shows that it did not ban the

                                  21   instructors who uploaded the infringing material from its website until September 2019. (Dkt. No.

                                  22   66-1 at 2 ¶ 7.) Mr. Kinsley, however, does not identify the documents, what they say, or attach

                                  23   them to his opposition. Udemy, however, also does not offer any evidence as to exactly when it

                                  24   banned the infringing instructors. Nonetheless, assuming Udemy did not ban them until

                                  25   September 2019, such a fact is immaterial to Udemy’s safe harbor defense given that the record is

                                  26   undisputed that the material infringing Mr. Kinsley’s copyright was removed within days of Mr.

                                  27   Kinsley notifying Udemy of its use and there is no evidence that the infringing instructors

                                  28   subsequently uploaded any additional infringing material.
                                                                                         7
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 8 of 13




                                   1          2. 17 U.S.C. § 512(c)(1)(B)

                                   2          Where a “service provider has the right and ability to control” infringing activity it must

                                   3   “not receive a financial benefit directly attributable to the infringing activity” in order to qualify

                                   4   for safe harbor protection. 17 U.S.C. § 512(c)(1)(B). The “right and ability to control” involves

                                   5   “something more than merely having the general ability to locate infringing material and terminate

                                   6   users’ access.” Fung, 710 F.3d at 1045 (internal quotation marks and citation omitted). Instead, a

                                   7   service provider must “exert[] substantial influence over its users’ activities.” Id. (citation

                                   8   omitted). For instance, a service provider has the “right and ability to control infringing activity”

                                   9   where it “t[ells] its users what to upload . . . or curate[s] uploaded content in any meaningful

                                  10   way[.]” Ventura Content, 885 F.3d at 613.

                                  11          Here, Udemy has over 50,000 courses on its marketplace, and its ability to remove

                                  12   infringing content once notified does not create the “right and ability to control” that § 512
Northern District of California
 United States District Court




                                  13   contemplates. (Dkt. Nos. 57-4, 57-16 at 2.) See Fung, 710 F.3d at 1045. In this case,

                                  14   instructors—not Udemy—uploaded the content at issue, and Udemy did not control the

                                  15   instructors’ actions or have any prior knowledge that the content infringed on Mr. Kinsley’s

                                  16   copyrights. (Dkt. No. 57-9 at 6.) Udemy automatically uploads content at instructors’ requests.

                                  17   (Id.) As such, the record shows that Udemy had only the “general ability to locate infringing

                                  18   material,” Fung, 710 F.3d at 1045, and did not exert the type of control over its instructors’

                                  19   conduct that rises to the level of a “substantial influence,” Ventura Content, 885 F.3d at 613.

                                  20          Mr. Kinsley’s argument that Udemy had the “right to control the infringing activity”

                                  21   because it used a software program called Link Busters to “detect other instances of the same

                                  22   material” and that therefore it had “the practical ability to prevent this infringing material from

                                  23   going live on its website” is unavailing. (Dkt. No. 66 at 5.) The admissible summary judgment

                                  24   record shows that Udemy did not have the “technological ability to automatedly scan” its platform

                                  25   for potentially infringing content, and that Link Busters “[did] not run against Udemy’s platform.”

                                  26   (Dkt. No. 56-2 at 4 ¶¶ 26, 28.) Mr. Kinsley’s declaration statement that it is his “understanding”

                                  27   that Pirashield provides exactly that service for Udemy (Dkt. No. 66-1 at ¶ 6), does not create a

                                  28   genuine dispute of material fact as there is nothing in his declaration that demonstrates he has
                                                                                          8
                                          Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 9 of 13




                                   1   competent, personal knowledge of what Pirashield does for Udemy. As such, based on the

                                   2   admissible record nothing shows that Udemy exercised a “substantial influence” over its

                                   3   instructors’ conduct. See Ventura Content, 885 F.3d at 613.

                                   4          Accordingly, Udemy did not have the “right and ability” to control the infringing conduct,

                                   5   and the Court need not address whether Udemy received a direct financial benefit. See Ellison,

                                   6   357 F.3d at 1079 n.10; CCBill, 488 F.3d at 1117 (noting that a service provider does not qualify

                                   7   for § 512(c)’s safe harbor where it receives a direct financial benefit “from the infringing activity

                                   8   if the service provider also has the right and ability to control [the activity]”) (emphasis added).

                                   9          3. 17 U.S.C. § 512(c)(1)(C)

                                  10          Finally, there is no genuine dispute that, once notified, Udemy expeditiously removed the

                                  11   allegedly infringing material. See 17 U.S.C. § 512(c)(1)(C). Udemy received Mr. Kinsley’s

                                  12   copyright complaints concerning the Mastery Python 3 class on January 13, 2018, and the
Northern District of California
 United States District Court




                                  13   OpenCV class on June 20, 2018. (Dkt. No. 57-9 at 7.) It removed the Master Python 3 class

                                  14   materials on January 16, 2018, three days following Mr. Kinsley’s complaint, and the OpenCV

                                  15   class materials on June 20, 2018—the same day that Mr. Kinsley notified Udemy and registered

                                  16   his complaint. (Id.) Mr. Kinsley’s argument to the contrary is supported solely by his declaration

                                  17   lacking personal knowledge, and as discussed supra his declaration does not create a triable issue

                                  18   of material fact regarding the timeliness of Udemy’s response to his copyright complaints. See,

                                  19   e.g., Hansen, 7 F.3d at 138.

                                  20          Courts have determined that response times to remove infringing material from entities’

                                  21   websites or systems ranging from 5 to 14 days are expeditious. See Seide v. Level-(1) Glob. Sols.,

                                  22   LLC, No. 16 C 2975, 2016 WL 4206076, at *5 n.5 (N.D. Ill. Aug. 10, 2016) (collecting cases).

                                  23   While the Ninth Circuit has set no rule or standard governing what constitutes expeditiousness in

                                  24   this context, the Court has no difficulty concluding that Udemy’s responses to Mr. Kinsey’s

                                  25   copyrights complaints—one within 3 days, the other on the same day—were expeditious.

                                  26                                                    ***

                                  27          For the reasons stated above, Udemy satisfies the requirements necessary to qualify for 17

                                  28   U.S.C. § 512(c)’s safe harbor protections as a matter of law. As such, it is not “liable for
                                                                                          9
                                         Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 10 of 13




                                   1   monetary relief.” 17 U.S.C. § 512(c)(1). Moreover, because Udemy has removed the infringing

                                   2   content from its marketplace, there is no injunctive relief to which Mr. Kinsley is entitled—

                                   3   fundamentally, there is no content Udemy can be enjoined to remove because it has already

                                   4   removed the infringing content and banned the account of the infringing instructors. (Dkt. No. 56-

                                   5   2 at 4 ¶¶ 30-31.) Accordingly, any relief available under 17 U.S.C. § 512(j) is moot. Furthermore,

                                   6   because Udemy is protected under § 512(c)’s safe harbor, it cannot be held liable for Mr.

                                   7   Kinsley’s claims for contributory and vicarious copyright infringement. See Perfect 10, Inc. v.

                                   8   Amazon.com, Inc., 508 F.3d 1146, 1175 (9th Cir. 2007) (“[T]he limitations on liability contained

                                   9   in 17 U.S.C. § 512 protect secondary infringers as well as direct infringers.”) (citation omitted).

                                  10   For these reasons, even drawing all inferences in Mr. Kinsley’s favor, see Tolan v. Cotton, 572

                                  11   U.S. 650, 657 (2014), no reasonable trier of fact could find in favor of Mr. Kinsley, see Anderson,

                                  12   477 U.S. at 248.
Northern District of California
 United States District Court




                                  13   II.       Non-Copyright Claims

                                  14             Mr. Kinsley brings additional claims for misappropriation of the right of publicity, unfair

                                  15   competition and false advertising under California’s Unfair Competition Law (“UCL”), receipt of

                                  16   stolen property, unjust enrichment, unfair and unlawful business practices, aiding and abetting,

                                  17   accounting, and declaratory relief. (See Dkt. No. 1.) Udemy argues that—because it is protected

                                  18   under § 512(c)’s safe harbor—that Mr. Kinsley’s non-copyright claims are preempted by the

                                  19   Copyright Act, and therefore summary judgment on those claims is appropriate. The Court

                                  20   agrees.

                                  21             Mr. Kinsley brings his first claim for copyright infringement under the Copyright Act.

                                  22   (Dkt. No. 1 at 18 ¶ 51.) A state law claim is preempted under the Copyright Act where the claim’s

                                  23   “subject matter . . . falls within the subject matter of [the Copyright Act],” and “the rights asserted

                                  24   under state law are equivalent to the rights contained in 17 U.S.C. § 106[.]” Laws v. Sony Music

                                  25   Ent., Inc., 448 F.3d 1134, 1137–38 (9th Cir. 2006) (internal quotation marks and citations

                                  26   omitted); see also Kodadek v. MTV Networks, Inc., 152 F.3d 1209, 1212 (9th Cir. 1998). “To

                                  27   survive preemption, the state cause of action must protect rights which are qualitatively different

                                  28   from the copyright rights,” and the state claim “must have an extra element which changes the
                                                                                          10
                                         Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 11 of 13




                                   1   nature of the action.” Del Madera Properties v. Rhodes & Gardner, Inc., 820 F.2d 973, 977 (9th

                                   2   Cir. 1987), abrogated on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994) (internal

                                   3   quotation marks and citations omitted). This inquiry requires a court to “examine the nature” of a

                                   4   plaintiff’s state law claim “to discern what rights [the plaintiff] seeks to enforce with state law,”

                                   5   and whether a complaint “expressly bases” its state law claims on “rights granted by the Copyright

                                   6   Act.” Kodadek, 152 F.3d at 1212; see also Idema v. Dreamworks, Inc., 162 F. Supp. 2d 1129,

                                   7   1190 (C.D. Cal. 2001) (“[A court] should engage in a fact-specific inquiry into the actual

                                   8   allegations underlying the claims at issue in the case” in order to determine whether the

                                   9   “gravamen of the state law claim is the same as the rights protected by the Copyright Act.”)

                                  10   (original emphasis).

                                  11          The first preemption prong is satisfied for all of Mr. Kinsley’s non-copyright claims: his

                                  12   course material and videos fall within the subject matter of the Copyright Act. See 17 U.S.C. §
Northern District of California
 United States District Court




                                  13   102(a)(6)-(7). The remainder of Mr. Kinsley’s non-copyright claims “repeat[] and incorporate[]

                                  14   by reference” all preceding allegations in the complaint. (Dkt. No. 1 ¶¶ 66, 72, 77, 88, 92, 102,

                                  15   104.) Mr. Kinsley’s misappropriation claim’s allegation that his “copyrighted works embody

                                  16   images of himself,” that he is the “exclusive proprietor of his rights of publicity” in his creative

                                  17   works, and that Udemy used his “name and likeness . . . to their commercial advantage” also

                                  18   mirror the allegations in his copyright claim: Mr. Kinsley is the producer and owner of the

                                  19   copyrighted audiovisual and textual works sold by Udemy, and Udemy produced and distributed

                                  20   his copyrighted works from which it derives “direct monetary gain.” (Id. at ¶¶ 46-47, 52, 67.)

                                  21          The Copyright Act grants an owner the exclusive rights to reproduce and copy the

                                  22   copyrighted work; prepare derivative works based on the copyrighted work; and to distribute and

                                  23   sell copies of the work. See 17 U.S.C. § 106. Mr. Kinsley’s misappropriation claim is based on

                                  24   his right to exclusively own and control the reproduction and publication of his works. (Dkt. No.

                                  25   1 at 20 ¶¶ 66-67.) Where a party’s complaint allegations for a state law claim incorporate the

                                  26   same allegations in the party’s Copyright Act claim and are based on rights granted by the

                                  27   Copyright Act, the claim is preempted. See Kodadek, 152 F.3d at 1209. Here, Mr. Kinsley’s

                                  28   misappropriation allegations incorporate and mirror his Copyright Act allegations and are “based
                                                                                         11
                                           Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 12 of 13




                                   1   solely on rights granted by the Copyright Act.” (Dkt. No. 1 at 20 ¶ 66-67.) Kodadek, 152 F.3d at

                                   2   1209; see also Del Madera Properties, 820 F.2d at 977 (finding that an unfair competition law

                                   3   claim was preempted under the Copyright Act where the plaintiff’s “ownership of th[e] material,

                                   4   and the alleged misappropriation by the defendants, [was] part and parcel of the copyright claim”

                                   5   because the claims both concerned “documents [that] belonged to [the plaintiff] and were

                                   6   misappropriated by the defendants”). Accordingly, Mr. Kinsley’s misappropriation claim is

                                   7   preempted, and the Court need not analyze any evidence in the record concerning specific

                                   8   elements of common law misappropriation or misappropriation under Cal. Civ. Code § 3344. See

                                   9   Laws, 448 F.3d at 1144 (“Although the elements of [the plaintiff’s] state law claims may not be

                                  10   identical to the elements in a copyright action, the underlying nature of [the] state law claims is

                                  11   part and parcel of a copyright claim.”) (citation omitted).

                                  12          Mr. Kinsley’s remaining claims fare no better. As with Mr. Kinsley’s misappropriation
Northern District of California
 United States District Court




                                  13   claim, they incorporate all previous allegations in the complaint. (Dkt. No. 1 ¶¶ 72, 77, 88, 92,

                                  14   102, 104.) The bases for the UCL claims are rights granted by the Copyright Act, see Kodadek,

                                  15   152 F.3d at 1212, and additional allegations that Udemy “refus[ed] to remit revenues” earned from

                                  16   the infringing content do not make this claim “qualitatively different” from Mr. Kinsley’s

                                  17   copyright claims—in fact, Mr. Kinsley alleges that Udemy’s conduct springs from its sale of his

                                  18   copyrighted material. (Dkt. No. 1 at 21 ¶ 73.) See, e.g., Maloney v. T3Media, Inc., 853 F.3d 1004,

                                  19   1020 (9th Cir. 2017) (finding that the plaintiff’s UCL claim was “derivative” from the Copyright

                                  20   Act claim and preempted because it was not “qualitatively different”). For this reason Mr.

                                  21   Kinsley’s UCL claim is preempted. See Laws, 448 F.3d at 1144.3 So too with Mr. Kinsley’s

                                  22   stolen property and unjust enrichment claims: while they contain new allegations regarding

                                  23   Udemy’s sale of stolen copyrighted material, these allegations do not change the fundamental

                                  24   rights on which Mr. Kinsely’s claims are based. (Dkt. No. 1 at 22-24 ¶¶ 79-80, 89.) See Laws,

                                  25   448 F.3d at 1144; Kodadek, 152 F.3d at 1212.

                                  26
                                  27   3
                                        As explained supra, any injunctive relief otherwise available under the statute for Mr. Kinsley’s
                                  28   UCL claim and eighth claim for unfair and unlawful business practices is moot. See 17 U.S.C. §
                                       512(j).
                                                                                       12
                                           Case 3:19-cv-04334-JSC Document 70 Filed 03/31/21 Page 13 of 13




                                   1                                                  ***

                                   2          At bottom, Mr. Kinsley’s remaining non-copyright claims incorporate the allegations that

                                   3   satisfy the preemption requirements, and their varying elements do not alter the claims’

                                   4   “underlying nature.” Laws, 448 F.3d at 1144.4 Accordingly, the claims are preempted under the

                                   5   Copyright Act, and therefore the Court need not address Udemy’s argument that it is entitled to

                                   6   summary judgment on Mr. Kinsley’s non-copyright claims “absent preemption” or because Mr.

                                   7   Kinsley has no right to any damages. (Dkt. No. 56 at 27, 30.)

                                   8                                            CONCLUSION

                                   9          For the reasons set forth above, Udemy’s summary judgment motion is GRANTED.

                                  10   Udemy is protected from Mr. Kinsley’s copyright claims under 17 U.S.C. § 512(c)’s safe harbor

                                  11   provision, and his non-copyright claims are preempted under the Copyright Act. Genuine issues

                                  12   of material fact do not exist, see Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986) and no
Northern District of California
 United States District Court




                                  13   reasonable trier of fact could find for Mr. Kinsey on any claim, see Anderson, 477 U.S. at 248.

                                  14   Judgment must be entered in favor of Udemy and against Mr. Kinsey. Furthermore, the Court

                                  15   GRANTS Udemy’s administrative motion to seal because it is narrowly tailored. See N.D. Cal.

                                  16   Civ. L.R. 79-5(b).

                                  17          This Order disposes of Dkt. Nos. 55 & 56.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 31, 2021

                                  20

                                  21
                                                                                                   JACQUELINE SCOTT CORLEY
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27   4
                                         Because all non-copyright claims are preempted, the Court need not address Udemy’s argument
                                  28   that some claims fail for the additional reason that they are not independent causes of action.
                                       (Dkt. No. 56 at 29.)
                                                                                         13
